internal_revenue_service number release date index number --------------------------------------- --------------------------------------- ----------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc psi b03 plr-127913-15 date date legend x ------------------------------------------------------------ ----------------------------------------- state d1 d2 --------------- -------------------- ---------------------- dear ---------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code code facts according to the information submitted x was organized as a limited_liability_company under the laws of state on d1 subsequently x made an election to be treated as an s_corporation effective d2 at the time of its s_corporation_election x’s operating_agreement included provisions relating to partnerships that caused x to have more than one class of stock when x’s members later discovered the effect of the partnership provisions they amended the operating_agreement to remove the provisions and provide identical distribution and liquidation rights to x’s members x represents that the ineffective s_corporation_election was inadvertent and not the result of tax_avoidance or retroactive tax planning x further represents that no plr-127913-15 federal tax_return of any person has been filed inconsistent with a valid s_corporation_election having been made for x effective d2 x also represents that all distributions and allocations of income to its shareholders have been made pro_rata in accordance with their interests in x x and its shareholders have agreed to make any adjustments required by the service consistent with the treatment of x as an s_corporation law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 provides that if an election under sec_1362 or sec_1361 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or or sec_1361 the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a so that the corporation for which the election was made or the termination occurred is a small_business_corporation or a qualified_subchapter_s_subsidiary as the case may be or b to acquire the shareholder consents and the corporation for which the election was made or the termination occurred and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation or a qualified_subchapter_s_subsidiary as the case may be as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation will be treated as an s_corporation or a qualified_subchapter_s_subsidiary as the case may be during the period specified by the secretary sec_1_1361-1 of the income_tax regulations provides in part that a corporation is generally treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds plr-127913-15 sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state laws and binding agreements relating to distribution and liquidation proceeds collectively governing provisions conclusion based solely on the facts submitted and representations made we conclude that x’s s_corporation_election was ineffective for having more than one class of stock we also conclude that the circumstances resulting in any ineffectiveness of x’s s_corporation_election were inadvertent within the meaning of sec_1362 thus under the provisions of sec_1362 x will be treated as an s_corporation effective on d2 and thereafter provided that x’s s_corporation_election was otherwise valid and not otherwise terminated under sec_1362 except as expressly provided herein we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provisions of the code specifically we express or imply no opinion on whether x was otherwise eligible to be an s_corporation this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file we are sending a copy of this letter to x’s authorized representative the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination sincerely s holly porter chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
